 1   ZAITSU LAW
     Etan Zaitsu [CA SBN 287106]
 2   1107 Ninth Street, Suite 625
 3   Sacramento, CA 95814
     (916) 542-0270
 4   etan@zaitsulaw.com
 5   Attorney for Defendant
 6   PATRICIA SHIRLEY

 7
                           IN THE UNITED STATES DISTRICT COURT
 8
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                          Case No.: 2:18-CR-00004 DB-3

11                                   Plaintiff,         STIPULATION AND ORDER
            v.                                          CONTINUING STATUS CONFERENCE
12
13   PATRICIA SHIRLEY,                                  Date: February 5, 2019
                                                        Time: 10:00am
14                                   Defendants.        Court: Hon. Deborah Barnes

15
16
17
18          This matter involving a charged conspiracy and theft of government property is presently
19   set for a status conference on February 5, 2019. The government has provided voluminous
20   discovery consisting of more than 3,600 pages and numerous CDs containing at least three
21   months of surveillance footage and audio recordings of numerous witnesses and defendant
22   interviews. Moreover, defendant has filed a motion to dismiss, which is scheduled to be heard
23   before the Court on February 19, 2019. Defense counsel is in the continuing process of reviewing
24   discovery, conducting various investigations, interviewing witnesses, and preparing for his
25   motion to dismiss.
26          The parties to the actions, Plaintiff United States of America by and through Assistant
27   United States Attorney Eric Chang and Attorney Etan Zaitsu on behalf of Defendant Patricia
28   Shirley stipulate as follows:

                                                    1
     Order Continuing Status Conference
 1          1.      By this stipulation, defendant now moves to vacate the status conference
 2   presently set for February 5, 2019. Defendant requests to continue the status conference to
 3   March 5, 2019, at 10:00 a.m., and to exclude time between February 5, 2019 and March 5, 2019
 4   inclusive, under Local Code T-4. The United States does not oppose this request.
 5          2.      Due to the volume of discovery in the case and the scheduled motion to dismiss,
 6   defense counsel is engaged in ongoing review of the discovery, defense investigation related to
 7   potential defenses in this matter, and preparation for the motion to dismiss. This preparation is
 8   necessary to ensure that potential defenses are explored and discussed.
 9          3.      Defense counsel represents and believes that failure to grant additional time as
10   requested would deny the defendant the reasonable time necessary for effective preparation,
11   taking into account the exercise of due diligence.
12          4.      Based on the above-stated facts, the parties jointly request that the Court find that
13   the ends of justice served by continuing the case as requested outweigh the best interest of the
14   public and the defendant in a trial within the time prescribed by the Speedy Trial Act.
15          5.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
16   et seq., within which trial must commence, the time period of February 5, 2019 to March 5, 2019,
17   inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), and (B) (iv) [Local Code
18   T-4] because it results from a continuance granted by the Court at defendant’s request on the
19   basis that the ends of justice served by taking such action outweigh the best interest of the public
20   and the defendant in a speedy trial.
21          6.      Nothing in this stipulation and order shall preclude a finding that other provisions
22   of the Speedy Trial Act dictate that additional time periods are excludable from the period within
23   which a trial must commence.
24          Assistant U.S. Attorney Eric Chang and defense counsel have reviewed this proposed
25   order and authorized Etan Zaitsu to sign it via email on their behalf.
26
                                                           Respectfully submitted,
27
28


                                                      2
     Order Continuing Status Conference
 1   Dated: February 4, 2019                              /s/ Etan Zaitsu for_______
                                                          ERIC CHANG
 2                                                        Assistant United States Attorney
 3
 4
     Dated: February 4, 2019                              /s/ Etan Zaitsu _______
 5                                                        ETAN ZAITSU
 6                                                        Attorney for Defendant
                                                          PATRICIA SHIRLEY
 7
 8
 9
10          BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it
11   is hereby ordered that the status conference in this matter, scheduled for February 5, 2019, is
12   vacated. A new status conference is scheduled for March 5, 2019, at 10:00 a.m. The Court
13   further finds, based on the representations of the parties and Defendant’s request, that the ends
14   of justice served by granting the continuance outweigh the best interests of the public and the
15   defendant in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C. §
16   3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation taking into
17   consideration the exercise of due diligence for the period from February 5, 2019, up to and
18   including March 5, 2019.
19
20          IT IS SO ORDERED.
21   Dated: February 4, 2019
22
23
24
25
26
27
28


                                                    3
     Order Continuing Status Conference
